                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY



UNITED STATES OF AMERICA                                                                 PLAINTIFF



v.                                                   CRIMINAL ACTION NO. 3:19-CR-149-JRW



MICHAEL PAUL PERKINS                                                                   DEFENDANT


     ORDER AND MEMORANDUM OPINION DENYING MICHAEL PERKINS’S
                      MOTION TO SUPPRESS

       It is undisputed that a 911 caller reported that Defendant Michael Perkins shot at his

girlfriend, at his home on December 3, 2018. It is undisputed that Perkins also beat his girlfriend’s

car with a pipe. It is undisputed that Perkins had previously shot at a woman during a domestic

violence incident.1 And it is undisputed that police ordered Perkins to exit his house, that Perkins

refused for over an hour, and that he walked outside without the gun or pipe when he finally

complied.

       The police obtained a search warrant for Perkins’s house, curtilage, and garage – the only

places Perkins could have left behind the gun he had reportedly fired at his girlfriend and the pipe

he used to beat her car. The search revealed a loaded (later determined to be stolen) gun, a spent

shell casing, a metal pipe, meth, marijuana, instrumentalities of drug dealing, and a stolen dirt bike.

Perkins now moves to suppress this evidence arguing 1) that the affidavit for the search warrant

contains deliberate and reckless misrepresentations and omissions; and 2) evidence found during




1
 Perkins was convicted of doing exactly that in Commonwealth v. Perkins, Case No. 16-CR-
1050.
an unjustified protective sweep was used as support in the affidavit for the search warrant. In

support of his motion, Perkins seeks a Franks hearing.

       However, a defendant is only entitled to such a hearing if he makes a substantial

preliminary showing that 1) the warrant’s affidavit includes a false statement made knowingly and

intentionally, or with reckless disregard for the truth; and 2) without the false statement, there

could be no finding of probable cause.2 Because Perkins failed to show either – when he needed

to show both – his request for a hearing and his motion to suppress are denied.

       Perkins argues that the affidavit falsely says his girlfriend made a statement accusing

Perkins of shooting at her and omits that his girlfriend told officers Perkins didn’t shoot at her. To

support his argument, Perkins’s counsel claimed at oral argument that “there was nothing in the

discovery at all” about that accusatory statement.3 But he later conceded that the discovery did

include her statement in the lead detective’s fourteen-page investigative letter.4 If anyone here can

be accused of (unintentional) “false statements” and (unintentional) “material omissions,” it’s

Perkins’s counsel, not the police.5

       Perkins also argues that the affidavit falsely says the (stolen) Jet-Ski was in plain view and

the affidavit deliberately omits the lead pipe hitting the car. As to the Jet-Ski, Perkins’s counsel

once again conceded it actually was in plain view.6 And as to the lead pipe, page 7 of the affidavit

expressly states, “Mr. Perkins [took] a pipe to [his girlfriend’s] Chevrolet Corvette and destroy[ed]

her vehicle.”7




2
  Franks v. Delaware, 438 U.S. 154 (1978).
3
  Transcript of Record at 11, United States v. Dewitt, Case No. 3:19-CR-149 (DN 25).
4
  Id. at 35-38.
5
  Id.
6
  Id. at 22.
7
  Affidavit for Search Warrant, 7 (DN 20-1).


                                                  2
         Perkins has not made “a substantial preliminary showing” of a “false statement or material

omission” in the search warrant’s affidavit. And his argument that any such statement or omission

was made “knowingly and intentionally, or with reckless disregard for the truth,” borders on the

frivolous.8

         Moreover, Perkins did not – and cannot – make a preliminary showing that any alleged

“false statement or material omission [was] necessary to the probable cause finding in the

affidavit.”9 If the Court were to strike every contested statement from the affidavit, the following

facts would remain:

    •   Police received a 911 call from a neighbor that says her white male neighbor was
        shooting at his girlfriend.10 The shooter was last seen inside the garage. His girlfriend
        was last seen running away.

    •   Police responded to the scene and secured the outside of Perkins’s house. They
        believed Perkins was inside the house.

    •   Police located his girlfriend, and she told them she had walked into the residence and
        found Perkins with another woman. They argued outside the residence. Perkins
        destroyed her Corvette with a pipe. She fled for her safety.

    •   After a stand-off with police, Perkins eventually decided to come out of the residence.

    •   Police learned that Perkins had a prior conviction for domestic violence, including
        Felony Assault in the Second Degree – Domestic Violence; Convicted Felon in
        Possession of a Handgun; Tampering with a Witness; Tampering with Physical
        Evidence; and a Violation of Conditions of Release.11




8
  United States v. Rose, 714 F.3d 362, 370 (6th Cir. 2013) (citing Franks, 438 U.S. at 171-72).
9
  Id.
10
   Perkins’s counsel argued that Perkins’s prior conviction for domestic violence did not provide
any corroboration for the 911 call. Transcript of Record at 38-40, United States v. Dewitt, Case
No. 3:19-CR-149 (DN 25). Wrong again. “A person of reasonable caution would take into account
predilections revealed by past crimes or convictions as part of the inquiry into probable cause.”
United States v. Dyer, 580 F.3d 386, 392 (6th Cir. 2009) (cleaned up).
11
   Affidavit for Search Warrant, 7-8 (DN 20-1) (screenshot of Commonwealth v. Perkins, Case No.
16-CR-1050).


                                                   3
          These facts created a “fair probability that contraband or evidence of a crime will be found

in a particular place.”12 Any other statements in the affidavit were therefore unnecessary to support

probable cause.

          Accordingly, Perkins is not entitled to a Franks hearing, and his Motion to Suppress (DN

19) is DENIED.13




                                                                                 March 27, 2020




12
     Illinois v. Gates, 462 U.S. 213, 238 (1983).
13
     JRW & Leah Spears.


                                                    4
